                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Gregory D. Ivy,                               )
                                              )       C.A. No. 9:18-2158-HMH-BM
                       Petitioner,            )
                                              )
       vs.                                    )          OPINION & ORDER
                                              )
Hector Joyner, Warden,                        )
                                              )
                       Respondent.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Bristow Marchant, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

       The Petitioner filed no objections to the Report and Recommendation. In the absence

of objections to the magistrate judge’s Report and Recommendation, this court is not required

to give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face



                                                  1
of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

        After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge Marchant’s Report and Recommendation and incorporates it

herein. It is therefore

        ORDERED that Respondent’s motion to dismiss or for summary judgment, docket

number 9, is granted, and this case is dismissed with prejudice.

        IT IS SO ORDERED.


                                               s/Henry M. Herlong, Jr.
                                               Senior United States District Judge

Greenville, South Carolina
February 11, 2019




                              NOTICE OF RIGHT TO APPEAL

        The Petitioner is hereby notified that he has the right to appeal this order within sixty

(60) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                 2
